927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SOUTH GEORGIA NATURAL GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Board of Water, Gas & Light Commissioners, Albany, Georgia,et al., Intervenors.
Nos. 89-1201, 89-1460.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1991.

REMANDED.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand and the responses thereto, the joint motion to govern further proceedings, and the motion to establish a briefing schedule and the responses thereto, it is


2
ORDERED that respondent's motion for remand be granted.  It is


3
FURTHER ORDERED that the joint motion to govern further proceedings be denied.  It is


4
FURTHER ORDERED that the motion to establish a briefing schedule be denied.  It is


5
FURTHER ORDERED that all remaining motions be dismissed as moot.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.